Title: To George Washington from Colonel John Crane, 16 March 1779
From: Crane, John
To: Washington, George


May it please your Excellency
Providence March 16th 1779
In Obedience to the directions contained in your letter of the 4th Instant for transmitting to Head Quarters my Claim of Rank in the Corps of Artillery, I herewith Send my Commission given by the State of Rhode Island in 1775, Also that of first Major in Colonel Knoxs Regiment in 1776, together with Some particulars Respecting them and the Rank of the Regiment under my Command.
In Consequence of the first mentioned Commission as will appear by it I was appointed to the Command of all the Artillery raised in the State of Rhode Island for the Campaign in 1775. which at first Consisted of Sixty men, but Complaining to the Assembly that the number of men I then had was not a Command equal to my Rank, they immediately order’d an Addition of forty men, thirty Seven of them I Soon got which made my particular Command Ninty Seven men, besides two Companies of Colo. Gridles Regiment that were Stationed at the Same post.
Your Excellency no doubt well Remembers the Circumstance of my Right of Succession to the Rank of Lieut. Colonel, on the Resignation of Lieut. Colonel Burbeck Some time early in the Campaign 1776 I Several Times mentioned the affair to General Knox and told him I thought myself injured, that the Vacancy was not then filled.
With Respect to the rank of the Regiment I can only Say that the principal officers who Compos’d it were those that had been in the Regiment of Artillery from the begining of the war and that it was the first Raised and brought into the field.
if the Board Should want any Explanations to any of the within I have no doubt General Knox will be able to explain it. I have the Honor to be your Excellencys most obedient humble Servant
John Crane
